Citation Nr: 1000170	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery heart 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claim for 
service connection for coronary artery heart disease.   

In his February 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  Such a hearing was scheduled for April 2009; 
however, the Veteran notified the VA that he would be unable 
to attend due to surgery and requested that his hearing be 
rescheduled.  His hearing was rescheduled for September 2009.  
However, in August 2009 the Veteran and his representative 
indicated that he would not be able to attend due to being 
too "physically and emotionally fragile" to attend a Board 
hearing.  Accordingly, the Board will adjudicate the 
Veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

In the December 2007 rating decision, the RO granted the 
Veteran's claims for diabetes mellitus and secondary 
peripheral neuropathy.  He has not since appealed either the 
initial rating or effective date assigned for those 
conditions.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 
(Fed. Cir. 1997) (the Veteran must separately appeal these 
downstream issues).  Therefore, those claims are not before 
the Board.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of coronary artery 
heart disease.

2.  There is no competent medical evidence showing that the 
Veteran's coronary artery heart disease is related to service 
or to his service-connected diabetes mellitus or that it was 
manifested within one year of service discharge.


CONCLUSION OF LAW

Coronary artery heart disease is not due to a service-
connected disability or incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in April 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The April 2006 
letter from the AOJ advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Thereafter, March and August 2009 letters from the AOJ also 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.   

Here, the Veteran did not submit any additional pertinent 
evidence in response to the March and August 2009 Dingess 
notice letters.  Therefore, the absence of a subsequent 
readjudication decision after these notices is not 
prejudicial because the result of such a readjudication on 
the exact same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Therefore, 
considering that the Veteran has not submitted additional 
pertinent evidence after receiving the VCAA notice letters, 
the Board concludes that a remand for readjudication is not 
required.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), service personnel records (SPRs), 
VA medical treatment records, a VA medical examination, and 
private medical evidence as identified by the Veteran.  The 
Veteran has submitted personal statements.  The Veteran has 
not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the 
duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic heart disease, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  The Board first notes that there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006). The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant. 

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis for Service Connection and Secondary
 Service Connection for Coronary Artery Heart Disease

The Veteran contends that he currently experiences coronary 
artery heart disease as secondary to his service-connected 
diabetes mellitus.  See the Veteran's claim of April 2006.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such the Board will first address the Veteran's claim for 
direct service connection for coronary artery heart disease.

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The Veteran's VA and private medical treatment records 
document a history of diagnoses of and treatment for heart 
disease, aortic stenosis, and coronary artery disease 
beginning as early as 1989.  Therefore, there is competent 
evidence that the Veteran is currently experiencing heart 
disease.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  There is no evidence of diagnosis 
of or treatment for heart disease in service.  Furthermore, 
the Veteran has never alleged that his heart disease began 
during service.  As such, the Board concludes that there is 
no in-service incurring incident to allow for direct service 
connection.

Even were the Board to concede an in-service incurrence, the 
Board cannot conclude that there is a connection between the 
Veteran's service and his current heart disease as is 
required by Shedden v. Principi, 381 F.3d at 1167.  In the 
present case, there is no competent medical evidence or 
opinion in the record that relates the Veteran's current 
heart disease to his active service.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  As there is no competent medical 
evidence of record to indicate that the Veteran's current 
heart disease is directly due to his military service, 
service connection on a direct basis cannot be granted.

A disorder may also be service-connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
There is no evidence that the Veteran experienced heart 
disease during service.  In fact, the earliest indicated date 
of onset of heart disease is in 1989, over 25 years after the 
Veteran's discharge from service.  As such, the Board 
concludes that the record does not establish the required 
continuity of symptomatology necessary to establish service 
connection for heart disease on a direct basis.  Likewise, 
since there is no objective indication of a diagnosis of 
heart disease within one year after service, the Veteran is 
not entitled to application of the presumptive provisions 
either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The Veteran has indicated that his heart disease is the 
result of his service-connected diabetes mellitus.  See the 
Veteran's claim dated in April 2006.  When claiming service 
connection for a secondary condition, after showing that he 
has the claimed disorder as noted above, the Veteran must 
show that he has a currently service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran 
was service-connected for diabetes mellitus in December 2007.  
Thus, the Veteran is currently service-connected for diabetes 
mellitus.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, at 512.  The Veteran has indicated that he believes 
that his heart disease is the result of his service connected 
diabetes mellitus.  See the Veteran's April 2006 claim, 
notice of disagreement (NOD) dated in July 2007, and VA Form 
9 dated in February 2008.  There is no evidence that the 
Veteran has sufficient medical skill, knowledge, or training 
to reach such a conclusion, thus the Veteran's lay opinion is 
not sufficient in this case to provide evidence of a link 
between the Veteran's heart disease and his diabetes 
mellitus.  See Layno, at 469, supra; see also 38 C.F.R. 
§ 3.159(a)(2).  

There is no medical opinion of record which indicates that 
the Veteran's heart disease is caused by or connected to the 
Veteran's diabetes mellitus.  Furthermore, the AOJ provided a 
VA medical examination in December 2007.  The examiner 
pointed out that the Veteran's heart disease had its onset in 
1989.  At the time, he had heart palpitations and ended up 
with atrial fibrillation.  It was further pointed out that 
the Veteran had an aortic valve murmur.  In 1999 the Veteran 
had a catheterization which revealed an aortic valve that 
required replacing, as well as obstruction of two coronary 
arteries.  The examiner concluded that the Veteran's coronary 
artery heart disease cannot be linked to his diabetes 
mellitus "without resorting to mere speculation." The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  This VA medical examiner's opinion 
was thorough, supported by an explanation, based on a review 
of the claims file, and supported by the evidence of record.  
Absent any competent evidence of a connection between the 
Veteran's coronary artery heart disease and his service-
connected diabetes mellitus, and given the medical evidence 
against such a conclusion, service connection for coronary 
artery heart disease as secondary to diabetes mellitus cannot 
be granted.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for 
coronary artery heart disease in the light most favorable to 
the Veteran, the Board finds that the preponderance of the 
evidence is against service connection for coronary artery 
heart disease, on either a direct or secondary basis, and 
there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310.


ORDER

Service connection for coronary artery heart disease, 
including as secondary to diabetes mellitus, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


